 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3

 4 Tori Ann Lamonda,                                     Case No. 3:16-cv-587-HDM-WGC

 5          Plaintiff
                                                     Order Accepting and Adopting the Report
 6 v.                                                         and Recommendation

 7 Nancy A. Berryhill, Acting Commissioner of
   Social Security,
 8
          Defendant
 9

10

11      On March 21, 2018, Judge Cobb issued a Report and Recommendation. He recommends

12 that this Court grant Lamonda’s motion for attorney’s fees, award $15,455.75 in attorney’s fees

13 under 42 U.S.C. § 406(b), and order Lowman’s counsel to reimburse Lamonda $7,789.93 under

14 the Equal Access to Justice Act. The time to object to the Report and Recommendation has

15 expired. The parties have filed no objections.

16      This Court accepts and adopts the Report and Recommendation. Local Rule IB 3-2(b). Thus,

17 Lamonda’s motion for attorney’s fees is granted, $15,455.75 in attorney’s fees is awarded, and

18 Lamonda’s counsel must reimburse Lamonda $7,789.93.

19      IT IS SO ORDERED.

20      Dated: April 16, 2019

21                                                     _________________________________
                                                       Howard D. McKibben
22                                                     Senior U.S. District Judge

23
